Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 30, 2015

                                      No. 04-15-00012-CV

                                    John E. RODARTE, Sr.,
                                           Appellant

                                                v.

                                      Ralph LOPEZ, et al.,
                                           Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-18884
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
      Appellees’ motion for extension of time to file their brief is granted. We order the brief
due August 4, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court